BAXTER, J.
I respectfully dissent. In language too plain for debate, the Permit Streamlining Act (Gov. Code, § 65920 et seq.; Act)1 specifies that a public agency must approve or disapprove a permit application on its merits within the time limits set forth in the statute, and if the agency fails to do so, the application is “deemed approved.” The Act expressly permits one, and only one, 90-day extension of the initial time limits by mutual consent. In this case, the deadline for final approval or disapproval, as once extended by mutual consent, was January 12,1993, at the latest. However, the application was not formally denied until February 8,1993. By the Act’s express terms, the denial was therefore ineffectual, and the application must be “deemed approved.” A majority of the Court of Appeal so concluded, and we should therefore affirm its judgment.
But a majority of this court refuse to do so. Instead, they hold that the applicant may unilaterally “waive” the statutory limit at will, and that a valid waiver occurred here. I cannot agree. At numerous points, and in consistent fashion, the Act makes clear that its time limits are strict and without exception, and that evasive tactics are prohibited. Nowhere does the Act contradict itself by providing that the applicant may nonetheless extend the limits indefinitely by means of unilateral “waivers.” On the contrary, aware that such “waivers” would undermine the Act’s stem purposes, its drafters included a number of safeguards against use of this very device to circumvent the rigid statutory limits.
The reason for doing so is illustrated by the facts of this case. They suggest that the agency sought to coerce both further time and further modification of the applicants’ completed plans by implying that a delay for plan revisions, which delay would go beyond the final, already extended statutory time limit, was the applicants’ only chance for final approval of their application in some form. At worst, the applicants’ assent to the continuance at issue here was but a reluctant acknowledgement of their limited options, and at best, it was indistinguishable from a “mutual consent” extension of the kind already employed in this case to the maximum extent permitted by the Act. Even the dissenting justice in the Court of Appeal concluded that the applicants’ conduct did not amount to a valid unilateral waiver. I therefore cannot join either the majority’s reasoning or their result.
As the majority indicate, at the time pertinent here, section 65950 directed that the “lead agency” for approval of any “development project” must “approve or disapprove the project” within a specified time after the application for approval was “received and accepted by the agency as complete.” The time for approval or disapproval was one year if the project required *1056preparation of an environmental impact report (EIR) under the California Environmental Quality Act (CEQA; Pub. Resources Code, § 21000 et seq.), and six months if a “negative declaration” was adopted under CEQA to the effect that the project would have no significant effect on the environment. The latter limit is applicable here.2
Then, as now, section 65950 declared that the time limits described therein would apply “unless the project proponent requests an extension of the time limit.” However, as today, the Act elsewhere provided that “[t]he time limits established by Section[] 65950 . . . may be extended once for a period not to exceed 90 days upon consent of the public agency and the applicant” (§ 65957, italics added), and that “[a]ll time limits specified in this article are maximum time limits for approving or disapproving development projects” (§ 65953, italics added). The conclusion is inescapable that any right of the applicant to request an extension of the time limit is subject to the single 90-day extension provided by the statutory scheme.3
*1057If the agency fails to approve or disapprove the project within this “maximum” time period, “the failure to act shall be deemed approval of the permit application for the development project.” (§ 65956, subd. (b).) The legislative intent to make time “of the essence,” and to impose “reasonable but firm [mandatory] time limitations on the deliberations of public agencies concerning land use decisions” (Palmer v. City of Ojai (1986) 178 Cal.App.3d 280, 293 [223 Cal.Rptr. 542], italics added, fn. omitted) has been characterized as “unmistakably clear” (id. at p. 290).
The Act nowhere authorizes agencies to free themselves from these strict and mandatory limits by extracting time waivers from permit applicants. On the contrary, the Act has always included safeguards designed to prevent just such abuses. During the period plaintiffs’ application was pending, as now, section 65940.5 prohibited agencies from including time waivers in their lists of the requirements for “complete” applications (subd. (a)), or from deeming any application “incomplete” for failure to include such a waiver (subd. (b).)4
In a further indication that the stringent statutory time limits are not to be circumvented by evasive devices, the Act now provides that “[no] public agency shall disapprove an application ... in order to comply with the time limits specified in this chapter. Any disapproval [decision] shall specify reasons for disapproval other than the failure to timely act in accordance with the time limits specified in this chapter.” (§ 65952.2, as added by Stats. 1993, ch. 1068, § 3.)
The majority disregard these overwhelming signals that the Act’s time limits are not to be disturbed, or evaded. On the contrary, they conclude that the statutory deadlines are meaningless if the agency can at some point *1058persuade the applicant to “waive” them “unilaterally.” The majority invoke the principle that one may intentionally relinquish or abandon a right personal to him, including the advantage of a law intended primarily for his benefit. (See Civ. Code, § 3513; Platt Pacific, Inc. v. Andelson (1993) 6 Cal.4th 307, 314-315 [24 Cal.Rptr.2d 597, 862 P.2d 158]; People v. Trejo (1990) 217 Cal.App.3d 1026, 1032 [266 Cal.Rptr. 266].) For several reasons, that principle is inapposite here.
In the first place, an individual may not waive the provisions of a law “established for a public reason” (Civ. Code, § 3513) if the waiver would “ ‘ “contravene any . . . public policy reasons motivating the enactment of the statute[]” ’ ” (Cowan v. Superior Court (1996) 14 Cal.4th 367, 372 [58 Cal.Rptr.2d 458, 926 P.2d 438]). That the instant Act arose from the debacle over Dow Chemical Company’s decision to abandon plans for a major petrochemical plant because of permit delays (see, e.g., Ciani v. San Diego Trust & Savings Bank (1991) 233 Cal.App.3d 1604, 1609, fn. 1 [285 Cal.Rptr. 699]; Wilson, Down Stream from Streamlining (Aug. 1987) 7 Cal.Law. 67) does not imply that the sole, or even primary, purpose of the statute is to protect permit applicants themselves from the damaging consequences of bureaucratic delay. As the Court of Appeal majority observed, such delays have deleterious implications far beyond the concerns of the individual whose permit application is pending.
Thus, foot dragging by either the agency or the applicant on a permit application denies closure to neighbors and other vitally concerned persons, both “pro” and “con,” who are entitled to a resolution at some point so they may cease their efforts in opposition or support and get on with their lives. Moreover, where applications for commercial development are concerned, extensive procrastination on individual applications also promotes a general perception that the local regulatory climate is difficult, thus discouraging other worthy and job-producing enterprises from seeking to locate in the region. Certainly this was a major concern of the Act’s drafters in the wake of the Dow Chemical incident.
Delay of this kind also clogs the agency’s docket, hindering the agency’s efforts to turn in timely fashion to other applications and other business pending before it. And it denies the taxpayers generally the benefits of a diligent, efficient, and responsive government.
The strict time limits provided by the Act serve to ameliorate all of these significant concerns. Thus, allowing the permit applicant alone to waive the *1059time limits at will would severely undermine the important “public policies]” promoted by the Act.5
In addition, the time limits provided by the Act were intended to protect the applicant himself against abuses beyond mere delay. In the Act, the Legislature declares “a statewide need to ensure clear understanding of the specific requirements which must be met in connection with the approval of development projects and to expedite decisions on such projects.” (§ 65921, italics added.) As one Court of Appeal has observed, “There was a dual concern for (1) establishing guidelines for communication between . . . applicants and public agencies, communication intended to remove gamesmanship from the application process, and (2) establishing time limits which would allow full and fair consideration of applications for development. . . while protecting applicants from the arbitrariness and caprice associated with unjustifiable delay.” (Palmer v. City of Ojai, supra, 178 Cal.App.3d 280, 290, italics added.)
The majority’s conclusion that the Act’s limits can be “waived” exposes applicants to those very tactics of governmental delay and indecision which the Act sought to keep in check. Under such a system, the agency, holding all the cards, can dawdle over an application, raising at leisure ever-changing objections to the plans submitted, threatening to deny the application in its current form, but dangling the hope that the project might ultimately be approved in some form if only the applicant will permit additional time for decision and try, try again. Such a scenario involves exactly the kind of “gamesmanship,” “arbitrariness,” and “caprice” the Act seeks to eliminate, and it appears to be precisely what happened in this case.
Sometimes objections to a particular application can be solved or compromised to the satisfaction of all interested persons if the parties are allowed a degree of additional time. It may then be best to permit diligent, focused, and *1060good faith negotiations to continue for a reasonable period rather than force the agency to deny the application prematurely and require the applicant to start the process over. The Act recognizes these realities by providing that the applicant and the agency may extend the time deadline for 90 days by mutual “consent.” (§ 65957.) But the intent that such negotiations not drag on indefinitely is expressed in the Act’s requirement that such an extension shall occur only “once.” (Ibid.) This provision reflects a clear legislative judgment that further delays, even those to which the applicant “consentís],” undermine all the interests the Act was intended to promote.6
The majority insist that a unilateral “waiver" of time by the applicant is analytically distinct from the single “mutual consent" extension allowed by the Act. Such is not the case. In the first place, the notion that a unilateral time “waiver” differs from a mutual time “extension]" is pure fiction in this context. In the former case no less than in the latter, both parties concur in the additional time, the applicant by agreeing to “waive” the deadline, and the agency by voluntarily accepting and acting on the waiver. Moreover, both forms of time extension arise under exactly the same circumstances: The agency indicates that it is not prepared to approve the application within the unextended deadline, so to prevent an immediate denial, one or the other party raises the possibility of additional time to make the final decision.
The facts of the instant case are illustrative, and they do not remotely suggest a voluntary and unilateral “waiver,” as opposed to an extension of time by mutual “consent.” After a number of continuances to allow revisions in response to agency objections, plaintiffs’ latest plans were considered at a planning commission (Commission) meeting held on November 9, 1992—a date already well within the 90-day “mutual consent” extension period. Dining the meeting, Commission members engaged in multiple criticisms of the newest version of plaintiffs’ remodeling project. Then plaintiffs were told that the revised plans, like their predecessors, “[were] not going to pass tonight. . . [s]o it looks like we’re on [another] continuance” “if that’s what the applicant would like.”
*1061Thus made aware that even further revisions were their last, dubious hope for some form of approval, plaintiffs had no option but to accede to the Commission’s explicit offer of a further “continuance” in lieu of immediate denial. Without consulting further with plaintiffs, the Commission’s chair then announced a three-month continuance, which was beyond the ninety-day extended statutory deadline. A “waiver” procured in that way is hardly “unilateral” to the applicant, and it appears sufficiently coerced by agency “gamesmanship” as to be involuntary.7
I therefore conclude that the Act’s provisions and purposes preclude an individual applicant from “waiving” the strict and clear times limits for final approval or disapproval of a permit application, as set forth in the statute. Nor would such a holding open the door to future abuse by applicants, who might employ a tactic of agreeing to waivers, then later claiming their waivers were invalid. Agencies aware of the rule that waivers were not permitted would have ample means of protecting themselves against maneuvers of that kind.
Finally, I find no basis to accept defendant’s alternative argument that plaintiffs are barred by principles of equitable estoppel from asserting the “deemed approved” sanction provided by the Act. The party to be estopped must have misrepresented or concealed material facts with knowledge of the truth, and with an intent to induce the other party’s act or reliance. Conversely, the party asserting an estoppel must have been permissibly ignorant of the true facts, and must have been induced to act or rely on the other’s statement or concealment. If even one of these elements is missing, an estoppel does not arise. (E.g., Cal. Cigarette Concessions v. City of L. A. (1960) 53 Cal.2d 865, 869-870 [3 Cal.Rptr. 675, 350 P.2d 715]; Green v. Travelers Indemnity Co. (1986) 185 Cal.App.3d 544, 556 [230 Cal.Rptr. 13]; 11 Witkin, Summary of Cal. Law (9th ed. 1990) Equity, § 177, pp. 858-860.)
Here, plaintiffs did not misrepresent the statutory time limits on approval or disapproval of their application, and in any event, the Commission cannot *1062be deemed permissibly ignorant thereof. As a matter of law, therefore, no estoppel can apply.
I would affirm the judgment of the Court of Appeal.
Chin, J., and Brown, J., concurred.

All further unlabeled statutory section references are to the Government Code.


The Act has long made provision for the extra time necessary to consider more complex projects which involve significant environmental issues. At the time pertinent here, the Act required final approval or disapproval within six months after “complet[ion]” of the application in cases involving negative declarations under CEQA, but doubled the decision time to one year if an EIR was required. (Former § 65950, as amended by Stats. 1983, ch. 823, § 1, p. 2984.) Since 1983 the Act has also made clear that if an EIR is required, and the time to prepare and certify this document has been extended pursuant to CEQA, the deadline for final approval or disapproval will not run until 90 days after certification of the EIR. (§ 65950.1, as added by Stats. 1983, ch. 1240, § 1, p. 4861.) Furthermore, the current version of the Act measures all time limits for final approval or disapproval in terms of the environmental review process, rather than the date the application was “complete.” The Act now provides that the project shall be approved or disapproved within 180 days after an EIR is certified, or 60 days after a negative declaration is adopted. (§ 65950, subd. (a)(1), (2), as amended by Stats. 1996, ch. 808, § 1.) CEQA, in turn, allows local agencies to take up to one year after the application is “complete” to prepare and certify an EIR, and up to one hundred eighty days after the application is “complete” to prepate and adopt a negative declaration. (Pub. Resources Code, § 21151.5, subd. (a)(1)(A), (B), as amended by Stats. 1996, ch. 808, § 3.)


As originally adopted in 1977, section 65957 did not include the word “once” between “extended” and “for.” (See Stats. 1977, ch. 1200, § 1, p. 3996.) As the Court of Appeal majority noted, this “emphatic and, we believe, significant word” was added by a 1978 “clean-up” bill (Stats. 1978, ch. 1113, §8, p. 3402), indicating that its inclusion was purposeful. Indeed, as the Court of Appeal majority further observed, “[i]nterested parties wrote the Governor’s Office with their views as to whether or not he should approve the 1978 ‘clean-up’ bill; one such group was the League of California Cities. In September of 1978, that group’s general legislative counsel wrote the Governor generally supporting the bill, but with one major reservation. His reservation clearly pertained to the newly reinforced section 65957: ‘There are some elements of the bill with which we disagree—notably that part which precludes mutual agreement of an applicant and a local entity to extend permit processing times. This provision was advocated by the Governor’s Office of Planning and Research as respecting the Governor’s and the “private sector’s” wishes. Their viewpoint does not coincide with the experience of local government on this point.’ (Letter of Sept. 15, 1978 *1057from general legislative counsel, League of Cal. Cities to Governor Edmund G. Brown, Jr., contained in Governor’s chaptered bill file, ch. 1113 (1977-1978 Reg. Sess.).)”
In 1996, after the events at issue here, section 65950 itself was amended to provide that “[n]othing in this section precludes a project applicant and a public agency from mutually agreeing to an extension of any time limit provided by this section.” (§ 65950, subd. (b), as added by Stats. 1996, ch. 808, § 1, italics added.) By its terms, this amendment does not undermine any “extension cap” imposed by other sections of the Act, such as section 65957. A harmonious reading of sections 65950 and 65957 confirms that insofar as the applicant and the agency may “mutually agree[]” to “an extension” of time, such extension is limited to the single 90-day period set forth in the latter statute.


In 1993, section 65940.5 was amended to provide additionally that except for certain time “waiver[s]” to which the agency is expressly entitled when the time for preparing an EIR has been validly extended (see §§ 65950.1, 65951), the agency may not require a waiver of time limits “as a condition of accepting or processing the application for a development project.” (§ 65940.5, subd. (c), as added by Stats. 1993, ch. 1068, § 1.) Use of the words “waive” and “waiver” in these sections appears imprecise; the effect of sections 65950.1 and 65951 is simply to extend the agency’s deadline in such cases to a new time certain.


In this respect, our recent decision in Cowan v. Superior Court, supra, 14 Cal.4th 367, upon which the majority rely by analogy, is starkly distinguishable. In Cowan, we held that a criminal defendant, as part of a plea bargain on a charge of capital murder, which has no limitations period, may knowingly and voluntarily waive the statute of limitations on the lesser included offense of manslaughter, so as to allow his conviction on that lesser negotiated charge. We noted that a criminal limitations period is primarily for the defendant’s benefit, though it also serves public policies which (1) encourage self-reformation over time without the need for society’s intervention, (2) discourage further crime in the form of long-delayed blackmail, and (3) recognize that never-ending threats of criminal prosecution are deleterious to a civilized society. We simply concluded that none of these policies is undermined, or even implicated, by allowing the defendant to waive the limitations period for a lesser offense when he otherwise faces conviction for a greater offense on which the statute of limitations has not run. (Cowan v. Superior Court, supra, 14 Cal.4th at pp. 374-375.)


Despite its concern that the requirements for permit approval be made clear, the Act appears to allow for substantial revisions of the project as the application proceeds, and to grant additional time for consideration of these changes without requiring formal denial and reapplication. Since 1984, the Act has provided that even after a “complete" application is on file, any “resubmittal” of the application begins anew the 30-day period for assessing its “complete[ness],” and thus also restarts the time for final approval or disapproval. (§ 65943, subd. (a), as amended by Stats. 1984, ch. 1723, § 1, p. 6251.) “Resubmittal,” as used in this context, apparently includes the applicant’s provision of new materials as part of the pending application, and is not limited to the filing of a new formal application after withdrawal of the old. (See id., subds. (b), (c).) However, defendant in this case has not argued that the plan revisions furnished by plaintiffs in response to agency suggestions were “resubmittals” that restarted the time clock for final approval or disapproval.


It might be argued that plaintiffs share the blame for the difficulties their application encountered. Advised early on that their original proposal for a full second story addition to their home seemed inappropriate, plaintiffs were apparently slow to depart from that concept. At the November 9, 1992, meeting, members of the Commission continued to urge that plaintiffs consider a “partial second story," which suggests that the plans as revised still depicted a full upper floor. But the Act has a sanction for such recalcitrance by an applicant; the application may be denied within the time limits. Thus, the Act encourages both the agency and the applicant to work quickly and in good faith toward any compromise that might be reached.